DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
3.	Applicant’s amendment filed on January 26, 2022 is entered.
Claims 2-13, 15, 21-66, and 69-79 have been canceled.
	Claims 1, 14, 16-20, 67, and 68 are pending.
Upon further consideration, the withdrawn species of SEQ ID NOs: 37-41, and 43 are rejoined. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the species election restriction requirement as set forth in the Office action mailed on August 8, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 1, 14, 16-20, 67, and 68 are currently under consideration.




4.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 103 as being unpatentable over Strome et al. (US 8,680,237) and Braathen et al. (The Journal of Biological Chemistry. 2002, 277;45:42755-42762) in view of Oganesyan et al. (Acta Cryst. 2008, D64:700-704, reference on IDS), Xu et al. (JBC 1994, 269;5:3469-3474), and Lazar et al. (US 2007/0231329) has been withdrawn.

	REASONS FOR ALLOWANCE

5.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on January 26, 2022 has obviated the previous rejections of record in the Office Action mailed on February 19, 2021.  The claimed multimeric fusion proteins comprising two or more polypeptide monomers units, each comprising an Fc domain comprising two heavy chain Fc region having the amino acid sequences as recited in the claims are free of the prior art. 

Accordingly, the claims 1, 14, 16-20, 67, and 68 are deemed allowable. 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644